Citation Nr: 1000285	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether VA's action of disbursing benefit payments to the 
Veteran under the provisions of 38 U.S.C.A. § 5502 (West 
2002) "nullified and negated" the final rating decision of 
September 1997 which found the Veteran incompetent.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating action by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In November 2007, the Board issued a decision which found 
that the Veteran had failed to file a timely notice of 
disagreement to a September 1997 rating decision, which had 
found the Veteran to be incompetent.  Accordingly, the 
September 1997 rating decision is final.  See 38 U.S.C.A. 
§7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2009).  The November 2007 Board decision also 
dismissed a separate claim that had been previously withdrawn 
by the Veteran.  

In March 2008, the Veteran filed a Motion for Reconsideration 
of the November 2007 Board decision.  This motion was denied 
by the Board.  However, the Board found that a separate 
matter raised in the reconsideration motion should be 
addressed.  Accordingly, the Board issued a supplemental 
decision in December 2008, which concluded that the Veteran 
had effectively filed a notice of disagreement with the RO's 
June 29, 2005 notice of action letter.  Accordingly, the 
Board's supplemental decision remanded the issue of whether 
VA's action of disbursing benefit payments to the Veteran 
under the provisions of 38 U.S.C.A. § 5502 (West 2002) 
"nullified and negated" the final rating decision of 
September 1997, which found the Veteran incompetent, to the 
RO for issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Following the RO's February 
2009 statement of the case, the Veteran timely perfected his 
appeal.


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision found that 
the Veteran was not competent.   

2.  From September 1997 through June 2005, the RO paid VA 
benefits under supervised direct payment to the Veteran.


CONCLUSION OF LAW

VA's action of disbursing benefit payments under supervised 
direct payment to the Veteran was in accordance with the 
statute and regulation, and did not nullify or negate the 
final rating decision of September 1997 which rated the 
Veteran as incompetent.  38 U.S.C.A. § 5502 (West 2002 & 
Supp. 2009); 38 C.F.R. § 13.56 (2009); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this matter, the Board has determined that there is no 
legal entitlement to the claimed benefits as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 
(2004).  As there is no dispute as to the underlying facts of 
this case, and as the Board has denied the claim as a matter 
of law, the notice provisions and duty to assist provisions 
are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an 
appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

In September 1997, the RO issued a rating decision which 
found that the Veteran was not competent to handle 
disbursement of funds, effective from September 1997.  Notice 
of this decision was sent to the Veteran that same month.  A 
timely notice of disagreement was not received by the RO 
within one year from notification of the September 1997 
rating decision.  Thus, the RO's September 1997 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

A February 1998 incompetency report noted that the Veteran 
had been placed on supervised direct pay status from December 
1, 1997.  

In April 2005, the Veteran's representative submitted 
correspondence in response to a VA field examiner's request 
for financial information from which to verify the Veteran's 
liquid assets.  The Veteran's representative stated that he 
was "unaware of any statutory or regulatory authority for" 
supervised direct pay status, and that placing the Veteran in 
this status is "inconsistent with existing law."  He also 
stated, "[t]he fact that VA has chosen to create a status 
without statutory or regulatory authority does not obligate" 
the Veteran or his father to comply with VA's written request 
to verify the Veteran's assets or provide copies of financial 
institution statements in order for verification of the 
Veteran's liquid assets.  Finally, the Veteran's 
representative stated that it was his "view that either VA 
considers [the Veteran] competent or incompetent to receive 
his VA benefits directly or via a court appointed fiduciary 
or a VA appointed fiduciary."  

On May 12, 2005, the RO sent correspondence to the Veteran's 
representative which indicated that under the authority given 
by Congress in 38 U.S.C.A. § 5502 and 38 C.F.R. § 13.56(a), 
VA benefits payable to a Veteran rated incompetent may be 
paid directly to the Veteran in such amount as the Veterans 
Service Center Manager determines the Veteran is able manage 
with continuing supervision by the Veterans Service Center 
Manager, provided a fiduciary is not otherwise required.  The 
letter also noted that 38 C.F.R. § 13.2(b)(1) provides that 
field examinations include matters involving the welfare of 
beneficiaries of VA who are under legal disability or in need 
of supervision by the Veterans Service Center Manager.  
Lastly, the letter indicated that the VA fiduciary program is 
required to verify assets of incompetent beneficiaries 
pursuant to VA Manual M21-MR, Part XI (Fiduciary Program), 
Chapter 2, Section D,  11 (c), (d), (e).

Thereafter, a May 2005 Certificate of Legal Capacity to 
Receive and Disburse Benefits, VA Form 21-555, noted that an 
individual was being appointed to receive the Veteran's VA 
benefit payments.  

In June 2005, the Veteran's representative filed a letter 
marked "NOTICE OF DISAGREEMENT."  In his letter, the 
Veteran's representative noted that the benefit sought was 
"REVERSAL OF COMPETENCY DETERMINATION."  The Veteran's 
representative contended that:

VA has, by its actions, reversed its 
September 1997 decision regarding [the 
Veteran's] competency to handle the 
disbursement of his VA benefits.  
Specifically, the VA's actions in 
changing [the Veteran's] status regarding 
the direct receipt of his VA benefits to 
a "supervised direct pay (SDP) status."  
[The Veteran] asserts that the VA's 
decision to send directly to [the 
Veteran] his VA benefits, as a matter of 
fact and law, nullifies and negates the 
VA's 1997 decision that [the Veteran] was 
not competent to handle the disbursement 
of his VA benefits.  (Emphasis in 
original).

On June 29, 2005, the RO issued a notice of action letter 
indicating that the Veteran had been rated incompetent and 
has been since September 1997.  The RO's action letter 
indicated that the decision to discontinue direct payments of 
benefits to a Veteran previously rated incompetent is an 
administrative decision, and not an appealable issue.  The 
RO's decision letter also requested that the Veteran's 
representative submit evidence to show that the Veteran was 
now competent for VA purposes.  

In August 2005, the Veteran's representative submitted a 
Notice of Disagreement with the VA's June 29, 2005 notice of 
action letter.  The Veteran's representative contended that:

VA's actions in disbursing to [the 
Veteran] directly his award of past due 
benefits and thereafter his increased 
compensation, effectively and legally 
reversed the September 23, 1997 
competency determination.  (Emphasis in 
original).

In September 2005, the RO issued a rating decision which 
confirmed the Veteran's finding of incompetency.  The Veteran 
did not appeal this determination, and the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.302 (2009).

In October 2005, the Veteran's representative submitted a 
statement which indicated:

It is [the Veteran's] position that the 
VA, from September 1997 through June of 
2005, paid directly to [the Veteran] his 
VA benefits.  The VA, in the early part 
of 2005, began to make demands of upon 
[the Veteran] to account for the 
whereabouts of his VA benefits.  [The 
Veteran], on the advice of his counsel, 
refused to provide such information on 
the basis that any prior incompetency 
determination which had been made had 
been nullified by the VA's actions in 
making direct payment to [the Veteran] of 
his benefits from September 1997."  


The Veteran's representative further argued, "[h]ow can the 
VA maintain that its 1997 competency determination remains 
viable and enforceable, if the VA never treated [the Veteran] 
as incompetent?" 

In November 2007, the Board issued a decision which found 
that the Veteran had failed to file a timely notice of 
disagreement to a September 1997 rating decision, which had 
found the Veteran to be incompetent.  Accordingly, the 
September 1997 rating decision is final.  The November 2007 
Board decision also dismissed a separate claim that had been 
previously withdrawn by the Veteran.  

In March 2008, the Veteran's representative filed a Motion 
for Reconsideration of the Board's November 2007 decision.  
In August 2008, the Board denied the Veteran's motion.

II.  Analysis

The Veteran's representative argues that the payment of 
benefits directly to the Veteran from September 1997 through 
June of 2005 effectively "nullified and negated" the final 
rating decision of September 1997, which found the Veteran 
incompetent.  

38 U.S.C.A. § 5502(a)(1) states, in pertinent part, "[w]here 
it appears to the Secretary that the interest of the 
beneficiary would be served thereby, payment of benefits 
under any law administered by the Secretary may be made 
directly to the beneficiary or to a relative or some other 
fiduciary for the use and benefit of the beneficiary, 
regardless of any legal disability on the part of the 
beneficiary."

Pursuant to 38 C.F.R. § 13.56(a), "Department of Veterans 
Affairs benefits payable to a Veteran rated incompetent may 
be paid directly to the Veteran in such amount as the 
Veterans Service Center Manager determines the Veteran is 
able to manage with continuing supervision by the Veterans 
Service Center Manager, provided a fiduciary is not otherwise 
required.  If it is determined that an amount less than the 
full entitlement is to be paid, such payment shall be for a 
limited time, generally 6 months, but in no event to exceed 1 
year, after which full payment will be made and any funds 
withheld as a result of this section will be released to the 
Veteran, if not otherwise payable to a fiduciary."  
Accordingly, with regard to a Veteran who is rated 
incompetent, VA is authorized to pay such Veteran directly if 
they are under supervision (supervised direct payment).  VA 
benefits payable to a Veteran rated incompetent may be paid 
directly to the Veteran in such amount as VA determines the 
Veteran is able to manage with continuing supervision.  38 
C.F.R. §§ 13.55, 13.56 (2009).

The Veteran's representative argues that the language of 
38 U.S.C.A. § 5502(a)(1) is ambiguous, and that the statute 
fails to set out time limits.  However, 38 U.S.C.A. 
§ 5502(a)(1) clearly establishes that VA has the authority to 
make payments directly to a beneficiary, "regardless of any 
legal disability on the part of the beneficiary."  38 
U.S.C.A. § 5502.  Moreover, the wording of the statute 
clearly indicates that the choice to make payments in this 
manner is left to the discretion of VA.  In addition, 
38 C.F.R. § 13.56(a) provides that VA benefits "payable to a 
Veteran rated incompetent may be paid directly to the Veteran 
in such amount as the Veterans Service Center Manager 
determines the Veteran is able to manage with continuing 
supervision by the Veterans Service Center Manager, provided 
a fiduciary is not otherwise required."  38 C.F.R. § 13.56.  

38 U.S.C.A. § 5502 and 38 C.F.R. § 13.56 in no way suggest 
that making payments directly to an incompetent beneficiary 
has the effect of negating or nullifying a prior incompetency 
determination.  To the contrary, 38 C.F.R. § 13.56 
specifically states that supervised direct payments can be 
made to a Veteran rated incompetent.  Indeed, the Veteran's 
representative's argument that by VA disbursing benefits 
directly to the Veteran somehow "nullified and negated" the 
final decision that determined the Veteran was rated 
incompetent, flies in the face of the clear language and 
intent of both the statute and regulation.  Accordingly, VA's 
action of disbursing benefit payments under supervised direct 
payment to the Veteran was in accordance with the statute and 
regulation, and in no way revises the final rating decision 
of September 1997 which found the Veteran incompetent. 

Thus, it is established that the RO has the authority to make 
benefit payments directly to a Veteran rated incompetent.  
Moreover, the determination to make payments in this manner 
is left to discretion of VA.  Accordingly, the Veteran's 
appeal herein must be denied.


ORDER

The appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


